


EXHIBIT 10.1


 
AMENDMENT NO. 3 TO CREDIT AGREEMENT
 
This Amendment No. 3 to Credit Agreement (this “Third Amendment”) is entered
into as of May 30, 2008 by and among Select Comfort Corporation (the “Company”),
Select Comfort Retail Corporation, JPMorgan Chase Bank, National Association, as
Administrative Agent, the other financial institutions signatory hereto (the
"Lenders") and Bank of America, N.A., as Syndication Agent.
 
 
RECITALS
 
A.           The Company, the Subsidiary Borrowers, the Administrative Agent and
the Lenders are party to that certain Credit Agreement dated as of June 9, 2006,
as amended pursuant to Amendment No. 1 to Credit Agreement dated as of June 28,
2007 and Amendment No. 2 dated as of February 1, 2008 (the “Credit
Agreement”).  Unless otherwise specified herein, capitalized terms used in this
Third Amendment shall have the meanings ascribed to them by the Credit
Agreement.
 
B.           The Company has requested that the Administrative Agent and the
Lenders amend the Credit Agreement to reflect certain changes thereto.
 
C.           The Administrative Agent and the undersigned Lenders are willing to
amend the Credit Agreement on the terms and conditions set forth below.
 
Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
 
1.             Amendments to Credit Agreement.  Upon the Third Amendment
Effective Date (as defined below), the Credit Agreement is hereby amended as
follows:
 
(a)           Section 1.01 of the Credit Agreement is hereby amended by deleting
(i) the definitions of "Material Subsidiary", "Permitted Acquisition" and
"Subsidiary Borrower" in their entirety and (ii) the definitions of "Asset
Disposition, "Commitment", "Credit Documents", "Indebtedness", "Interest
Coverage Ratio", "Material Indebtedness", "Maturity Date" and "Permitted
Investments" in their entirety and replacing them with the following:
 
"Asset Disposition" means, as to any asset or right of the Company or any
Subsidiary, (a) any sale, transfer or other disposition thereof in a single
transaction or in a series of related transactions (other than (i) the sale of
inventory or products in the ordinary course of business or the sale of obsolete
or worn out property in the ordinary course of business, (ii) the making of
payments for property and services used by the Company or any Subsidiary in the
ordinary course of business and (iii) the sale of Permitted Investments in the
ordinary course of business), (b) any loss, destruction or damage thereof or
(c) any condemnation, confiscation, requisition, seizure or taking thereof.
 
 
 

--------------------------------------------------------------------------------

 
"Commitment" means with respect to each Lender, the commitment of such Lender to
make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 or 2.10
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04.  The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Commitments is
$100,000,000.
 
"Credit Documents" means this Agreement, each promissory note, if any, delivered
pursuant to Section 2.09(e), the Subsidiary Guaranty and each Security Document.
 
"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances and (k) all Off-Balance Sheet
Liabilities.  The Indebtedness of any Person (x) shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor, and (y) shall exclude any liability or obligations arising from a
breach of a representation, warranty or other contractual obligation (other than
a Guarantee) arising under the Credit Card Program Agreement.  For purposes of
Section 6.01 and clause (f) of Article VII hereof only, all of the obligations
of the Company and its Subsidiaries under each of the Corporate Card Agreement
and the Purchasing Card Agreement shall be deemed to constitute Indebtedness.
 
“Interest Coverage Ratio” means as of the end of any month or fiscal quarter of
the Company, as applicable, the ratio of (a) EBITDAR to (b) the sum of Total
Interest Expense plus Rentals, in each case for the period of twelve months or
four fiscal quarters then ended, as applicable, computed on a consolidated basis
for the Company and its Subsidiaries.
 
- 2 -
 

--------------------------------------------------------------------------------

 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $5,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
 
"Maturity Date" means June 9, 2010.
 
“Permitted Investments” means:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America, in each case maturing within 12 months from the date of acquisition
thereof;
 
(b)           obligations issued by any Federal agency of the United States of
America, in each case maturing within 12 months from the date of acquisition
thereof;
 
(c)           municipal investments and direct obligations of any State of the
United States of America, in each case with a rating of AAA or higher by S&P
and/or A-1 or higher by Moody's and a maximum maturity of 12 months (for
securities where the interest rate is adjusted periodically (e.g. floating rate
securities), the reset date will be used to determine the maturity date);
 
(d)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a rating of
A-1 from S&P or P-1 from Moody’s;
 
(e)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 12 months from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
 
(f)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (e) above;
and
 
(g)   money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P or Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
 
- 3 -
 

--------------------------------------------------------------------------------

 
 (b)           Section 1.01 of the Credit Agreement is hereby amended by adding
the following definitions in alphabetical order:
 
"Account" has the meaning assigned to such term in the Security Agreement.
 
"Account Debtor" means any Person obligated on an Account.
 
"Bank Products Agreement" means those certain cash management service agreements
entered into from time to time between the Company or any of its Subsidiaries
and a Lender or its Affiliates in connection with any of the Bank Products.
 
"Bank Products" means any service or facility extended to the Company or any of
its Subsidiaries by any Lender or its Affiliates including: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards
(including, without limitation, any purchase cards extended to the Company or
any Subsidiary pursuant to the Purchasing Card Agreement or Corporate Card
Agreement), (e) cash management, including controlled disbursement, accounts or
services, and Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system and (f) Swap Agreement
transactions.
 
“Bank Products Obligations” means any and all obligations of the Credit Parties,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) in connection with Bank Products, including
all Swap Obligations.
 
"Capital Expenditures" means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP, other than Capital Lease
Obligations permitted under Section 6.01(e); provided, that for purposes of
Section 6.14 only, Capital Expenditures shall include (without duplication)
amounts paid for, or reimbursed to, the Company or any Subsidiary by any
developer, landlord or other third party with respect to leasehold improvements
at any retail location leased by the Company or any Subsidiary that would
otherwise be required to be classified as a fixed or capital asset of the
Company and its Subsidiaries if paid for by the Company or its Subsidiaries.
 
"Collateral" means all property with respect to which any security interests
have been granted pursuant to any Security Document, including, without
limitation, all Pledge Agreement Collateral and all cash delivered as collateral
pursuant to Section 2.05(j).
 
"Collateral Agent" means the Administrative Agent acting as collateral agent for
the Secured Creditors pursuant to the Security Documents.
 
- 4 -
 

--------------------------------------------------------------------------------

 
"Corporate Card Agreement" means that certain Bank of America Corporate Card
Agreement dated as of April 11, 2007 by and between FIA Card Services, N.A. and
the Company.
 
"Inventory" has the meaning assigned to such term in the Security Agreement.
 
"Net Available Proceeds" means (a) with respect to any Asset Disposition, the
aggregate cash proceeds (including cash proceeds received pursuant to policies
of insurance and by way of deferred payment of principal pursuant to a note,
installment receivable or otherwise, but only as and when received) received by
the Company or any Subsidiary pursuant to such Asset Disposition net of (i) the
reasonable direct costs relating to such Asset Disposition (including sales
commissions and legal, accounting and investment banking fees, commissions and
expenses), (ii) any portion of such proceeds deposited in an escrow account
pursuant to the documentation relating to such Asset Disposition (provided that
such amounts shall be treated as Net Available Proceeds upon their release from
such escrow account to the Company or the applicable Subsidiary), (iii) taxes
paid or reasonably estimated by Company to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements), (iv) so long as no Default has occurred and is continuing, any
amount of insurance or condemnation proceeds applied within 180 days to the
restoration, repair or replacement of property and (v) amounts required to be
applied to the repayment of any Indebtedness secured by a Lien prior to the Lien
of Administrative Agent on the asset subject to such Asset Disposition; and (b)
with respect to any issuance of debt or equity securities, the aggregate cash
proceeds received by the Company or any Subsidiary pursuant to such issuance,
net of the reasonable direct costs relating to such issuance (including
reasonable sales and underwriter's commission and reasonable legal and
accounting fees).
 
“Obligations” means all now existing and hereafter arising indebtedness,
obligations and other liabilities of each of the Credit Parties to each of the
Secured Creditors arising under the Credit Documents, whether the same are fixed
or contingent, due or to become due, liquidated or unliquidated, including,
without limitation, all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all Swingline Exposure, all accrued and unpaid fees,
and all expenses, reimbursements, indemnities and other obligations under the
Credit Documents.
 
"Pledge Agreements" means, collectively, the Pledge Agreements dated as of the
Third Amendment Effective Date made by the Company and certain of its
Subsidiaries in favor of the Collateral Agent for the benefit of the Secured
Creditors, as the same may be amended, restated, modified or supplemented from
time to time, and each other document or instrument pursuant to which debt
securities or Equity Interests are pledged to the Collateral Agent for the
benefit of the Secured Creditors pursuant hereto.
 
"Pledge Agreement Collateral" means all "Collateral" as defined in the Pledge
Agreements.
 
- 5 -
 

--------------------------------------------------------------------------------

 
"Purchasing Card Agreement" means that certain Bank of America Corporate
Purchasing Card Agreement dated as of April 11, 2007 by and between FIA Card
Services, N.A. and the Company.
 
"Report" means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Company's and its Subsidiaries' assets from information furnished by or on
behalf of the Company, after the Administrative Agent has exercised its rights
of inspection pursuant to this Agreement.
 
"Secured Creditors" shall have the meaning assigned that term in the respective
Security Documents.
 
“Secured Obligations” means all Obligations and all Bank Products Obligations.
 
"Security Agreement" means the Security Agreement dated as of the Third
Amendment Effective Date made by the Company and certain of its Subsidiaries in
favor of the Collateral Agent for the benefit of the Secured Creditors, as the
same may be amended, restated, modified or supplemented from time to time.
 
"Security Documents" means and includes the Security Agreement, the Pledge
Agreements, intellectual property security agreements, and each other document
or instrument pursuant to which security is granted to the Collateral Agent for
the benefit of the Secured Creditors pursuant hereto.
 
“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.
 
"Third Amendment" means that certain Amendment No. 3 to Credit Agreement dated
as of May 30, 2008 among the Company, the Administrative Agent and the Lenders
signatory thereto.
 
"Third Amendment Effective Date" has the meaning set forth in Section 4 of the
Third Amendment.
 
"UCC" means the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction.
 
"UK Security Trustee" means the Administrative Agent acting as trustee pursuant
to any of the Security Documents governed by English law.
 
(c)           Section 2.04(a)(i) of the Credit Agreement is hereby amended by
replacing the reference to "$15,000,000" appearing therein with "$5,000,000".
 
- 6 -
 

--------------------------------------------------------------------------------

 
(d)           Section 2.08 of the Credit Agreement is hereby amended by deleting
clause (d) thereof in its entirety.
 
(e)           Section 2.10 of the Credit Agreement is hereby amended by adding a
new clause (c) as follows:
 
"(c)           The Company shall make mandatory prepayment of the Revolving
Loans in amounts equal to the following:
 
(i)           concurrently with the receipt thereof by the Company or any
Subsidiary, 100% of the aggregate Net Available Proceeds in excess of $1,000,000
realized upon any Asset Disposition or in the aggregate for all Asset
Dispositions in any fiscal year of the Company; and
 
(ii)           concurrently with the receipt thereof by the Company or any
Subsidiary, 50% of the Net Available Proceeds (unless such prepayment is waived
by the Required Lenders) realized upon (A) the sale by the Company of any equity
or debt securities or by such Subsidiary of any debt securities (other than the
proceeds of any sales of equity securities in an aggregate amount not to exceed
$5,000,000 in any fiscal year (x) pursuant to the exercise of any stock options
issued to any employee, officer or director of the Company as compensation or
(y) under any employee stock purchase plan of the Company) or (B) any other
incurrence of Indebtedness by the Company or any Subsidiary (other than
Indebtedness permitted to be incurred pursuant to Section 6.01(c), (d), (e), (f)
or (g)) .
 
All mandatory prepayments made pursuant to this Section 2.10(c) shall result in
a corresponding permanent reduction of the Commitments in the amount of such
mandatory prepayment; provided, that the Commitments shall only be reduced in
increments of $1,000,000 and any amounts not so applied in any fiscal year shall
not be carried over to the succeeding fiscal year."
 
(f)           Section 2.12(c) of the Credit Agreement is hereby amended by
restating clause (c) thereof in its entirety as follows:
 
"(c)           Notwithstanding the foregoing, if any Event of Default has
occurred and is continuing, then the Obligations shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount outstanding hereunder, 2% plus the rate applicable to such amount
as provided hereunder."
 
(g)           Section 2.17 of the Credit Agreement is hereby amended by
restating clause (b) thereof in its entirety as follows:
 
- 7 -
 

--------------------------------------------------------------------------------

 
"(b)           Any proceeds of Collateral received by the Administrative Agent
(i) not constituting either (A) a specific payment of principal, interest, fees
or other sum payable under the Credit Documents or (B) a mandatory prepayment
(which shall be applied in accordance with Section 2.10(c)) or (ii) after an
Event of Default has occurred and is continuing and the Administrative Agent so
elects or the Required Lenders so direct, shall be applied ratably first, to pay
any fees, indemnities, or expense reimbursements, including amounts then due to
the Administrative Agent and the Issuing Bank from the Company (including in
connection with Bank Products Obligations), second, to pay any fees or expense
reimbursements then due to the Lenders from the Company (including in connection
with Bank Products Obligations), third, to pay interest then due and payable on
the Loans and any finance charges then due and payable in respect of Bank
Product Obligations, ratably among the parties entitled thereto in accordance
with the amounts of interest and finance charges then due to such parties,
fourth, to prepay principal on the Loans and unreimbursed LC Disbursements, and
to the payment of any amounts owing with respect to Bank Products Obligations,
ratably among the parties entitled thereto in accordance with the amounts of
principal, unreimbursed LC Disbursements and Bank Products Obligations then due
to such parties, fifth, to pay an amount to the Administrative Agent equal to
one hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations, and sixth, to
the payment of any other Secured Obligation due to the Administrative Agent or
any Lender by the Company.  Notwithstanding anything to the contrary contained
in this Agreement, unless so directed by the Company, or unless a Default is in
existence, neither the Administrative Agent nor any Lender shall apply any
payment which it receives to any Eurocurrency Loan of a Class, except (a) on the
expiration date of the Interest Period applicable to any such Eurocurrency Loan
or (b) in the event, and only to the extent, that there are no outstanding ABR
Loans of the same Class and, in any event, the Company shall pay the break
funding payment required in accordance with Section 2.15.  The Administrative
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Secured Obligations."
 
(h)           Article III of the Credit Agreement is hereby amended by adding
Sections 3.14, 3.15 and 3.16 as follows:
 
"SECTION 3.14  Security Documents.  The security interests created in favor of
the Collateral Agent, as pledgee, for the benefit of the Secured Creditors,
under each Security Document constitute perfected security interests in the
Collateral described in such Security Document under the governing law of the
Agreement, subject to no security interests of any other Person, except as
permitted by such Security Document.  No filings or recordings (other than
filings or recordings that have been made or continuation statements that are
required to be subsequently made) are required in order to perfect (or maintain
the perfection or priority of) the security interests created in the Collateral
under any Security Document."
 
"SECTION 3.15 Material Agreements.  Neither the Company nor any Subsidiary is a
party to any agreement or instrument or subject to any charter or other
corporate restriction which could reasonably be expected to have a Material
Adverse Effect.  Neither the Company nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (a) any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect or (b) any
Material Indebtedness agreement."
 
- 8 -
 

--------------------------------------------------------------------------------

 
"SECTION 3.16  Labor Relations.  Neither the Company nor any of its Subsidiaries
is engaged in any unfair labor practice that could reasonably be expected to
have a Material Adverse Effect.  There is (a) no significant unfair labor
practice complaint pending against the Company or any of its Subsidiaries or, to
the best knowledge of the Company, threatened against any of them before the
National Labor Relations Board or any similar Governmental Authority in any
jurisdiction, and no significant grievance or significant arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against the Company or any of its Subsidiaries or, to the best knowledge of the
Company, threatened against any of them, (b) no significant strike, labor
dispute, slowdown or stoppage is pending against the Company or any of its
Subsidiaries or, to the best knowledge of the Company, threatened against the
Company or any of its Subsidiaries and (c) to the best knowledge of the Company,
no question concerning union representation exists with respect to the employees
of the Company or any of its Subsidiaries, except (with respect to any matter
specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect."
 
(i)           Section 5.01(b) of the Credit Agreement is hereby amended by
restating such clause (b) as follows:
 
"(b)           within (i) 45 days after the end of each of the first three
fiscal quarters of each fiscal year of the Company, its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes and (ii) as soon
as available, but not later than 30 days after the end of each fiscal month of
the Company, its consolidated balance sheet and related statements of operations
and cash flows as of the end of and for such fiscal month and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;"
 
(j)           Section 5.01 of the Credit Agreement is hereby amended by (i)
deleting the "and" appearing at the conclusion of clause (e) and (ii) inserting
clauses (g), and (h) as follows:
 
- 9 -
 

--------------------------------------------------------------------------------

 
"(g)           at the reasonable request of Administrative Agent, by 12:00 Noon
(New York City time) of Wednesday of each week, furnish to the Administrative
Agent consolidated cash flow projections in form and substance reasonably
acceptable to the Administrative Agent showing projected receipts and
disbursements and such other information reasonably requested by the
Administrative Agent, which forecasts shall be based on the Company's good faith
estimates of business conditions, known material expenditures and receipts and
typical intramonth cash movements; and"
 
"(h)           concurrently with any delivery of financial statements under
clause (a) above, a copy of the plan and forecast (including a projected
consolidated balance sheet, income statement and funds flow statement) of the
Company for each quarter of the upcoming two fiscal years in form reasonably
satisfactory to the Administrative Agent."
 
(k)           Section 5.06 of the Credit Agreement is hereby amended by
restating such section as follows:
 
"SECTION 5.06  Books and Records; Inspection Rights.  The Company will, and will
cause each Subsidiary to, (i) keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities and (ii) permit any representatives
designated by the Administrative Agent or any Lender (including employees of the
Administrative Agent or any Lender, or any consultants, accountants, lawyers and
appraisers retained by the Administrative Agent or any Lender), upon reasonable
prior notice, to visit and inspect its properties, to examine and make extracts
from its books and records, including environmental assessment reports and Phase
I or Phase II studies, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.  The Company and the Subsidiaries acknowledge
that the Administrative Agent or any Lender, as the case may be, after
exercising its rights of inspection, may prepare certain Reports pertaining to
the Company's and its Subsidiaries' assets for internal use by the
Administrative Agent or such Lender. The Company will permit the Administrative
Agent or any Lender to conduct field audit examinations of the Company's and its
Subsidiaries' assets, liabilities, books and records once per calendar year;
provided, that the Company will permit the Administrative Agent or any Lender to
conduct such examinations at any time and with any reasonable frequency after
the occurrence and during the continuation of a Default.  In connection with
such field audits, the Company will permit the Administrative Agent or any
Lender to make test verifications of the Accounts with the Loan Party's
customers."
 
(l)           Section 5.09 of the Credit Agreement is hereby restated in its
entirety as follows:
 
"SECTION 5.09  Further Assurances.  (a)  Effective upon any Person which is not,
as of the date hereof, a Subsidiary becoming a Subsidiary, the Company shall
cause such Person to, within five (5) Business Days, execute and deliver to the
Administrative Agent for the benefit of the Lenders a joinder to the Subsidiary
Guaranty.  The Company shall promptly notify the Administrative Agent at any
time at which any Person becomes a Subsidiary.
 
- 10 -
 

--------------------------------------------------------------------------------

 
(b)           The Company will, and will cause each of its Subsidiaries to, at
the expense of the Company, make, execute, endorse, acknowledge, file and/or
deliver to the Collateral Agent from time to time such schedules, confirmatory
assignments, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports, landlord waivers, leasehold mortgages, control
agreements and other assurances or instruments and take such further steps
relating to the Collateral covered by any of the Security Documents as the
Collateral Agent may reasonably require to assure the creation and continuation
of perfected security interests in the Collateral and as are generally
consistent with the terms of this Agreement and the Security
Documents.  Furthermore, the Company will, and will cause its Subsidiaries to,
deliver to the Collateral Agent such opinions of counsel and other related
documents as may be reasonably requested by the Administrative Agent to assure
compliance with this Section 5.09.
 
(c)           The Company agrees that each action required by clause (b) of this
Section 5.09 shall be completed as soon as reasonably practical, but in no event
later than 30 days (or such greater number of days as the Collateral Agent may
agree) after such action is requested to be taken by the Collateral Agent, the
Administrative Agent or the Required Lenders.
 
(d)           If, following a change in the relevant sections of the Code or the
regulations, rules, rulings, notices or other official pronouncements issued or
promulgated thereunder, the Company does not within 30 days after a request from
the Administrative Agent deliver evidence, in form and substance reasonably
satisfactory to the Administrative Agent (which evidence may be in the form of
an opinion of counsel), with respect to any Foreign Subsidiary of the Company
which has not already had all of its stock pledged pursuant to the Pledge
Agreements that (i) a pledge of 66-2/3% or more of the total combined voting
power of all classes of capital stock of such Foreign Subsidiary entitled to
vote, (ii) the entering into by such Foreign Subsidiary of a guaranty in
substantially the form of the Subsidiary Guaranty and (iii) the granting by such
Foreign Subsidiary of security interests in all of its Collateral, in any such
case could reasonably be expected to cause (I) any undistributed earnings of
such Foreign Subsidiary or its parent as determined for Federal income tax
purposes to be treated as a deemed dividend to such Foreign Subsidiary’s direct
or indirect United States parent for Federal income tax purposes or (II) other
Federal income tax consequences to the Company and its Subsidiaries having an
adverse financial consequence to the Company or any Subsidiary in any material
respect, then in the case of a failure to deliver the evidence described in
clause (i) above, that portion of such Foreign Subsidiary’s outstanding capital
stock not theretofore pledged pursuant to the Pledge Agreements shall be
promptly pledged to the Collateral Agent for the benefit of the Secured
Creditors pursuant to the Pledge Agreements (or another pledge agreement in
substantially similar form, if needed), and in the case of a failure to deliver
the evidence described in clause (ii) above, such Foreign Subsidiary shall
promptly execute and deliver the Subsidiary Guaranty (or another guaranty in
substantially similar form, if needed), guaranteeing the obligations of the
Company under the Credit Documents and under any Bank Products Agreement entered
into with a Secured Creditor or any Affiliate thereof, in each case to the
extent that the entering into of a Pledge Agreement or Subsidiary Guaranty is
permitted by the laws of the respective foreign jurisdiction and with all
documents delivered pursuant to this Section 5.09(d) to be in form and substance
reasonably satisfactory to the Administrative Agent.  In addition, following the
occurrence and continuation of a Default, at the request of the Administrative
Agent, the Company and its Subsidiaries shall be required to take any or all of
the steps outlined above without regard to any of the consequences described
above."
 
- 11 -
 

--------------------------------------------------------------------------------

 
(m)           Article V of the Credit Agreement is hereby amended by adding a
new Section 5.10 as follows:
 
"SECTION 5.10  Appraisals.  At any time that the Administrative Agent requests,
the Company will provide the Administrative Agent with appraisals or updates
thereof of its Inventory, equipment, real property, intellectual property and
other intangible assets from an appraiser selected and engaged by the
Administrative Agent, and prepared on a basis satisfactory to the Administrative
Agent, such appraisals and updates to include, without limitation, information
required by applicable law and regulations; provided, however, that if no Event
of Default has occurred and is continuing, only one such appraisal per calendar
year shall be at the sole expense of the Company; provided, further, that after
the occurrence and during the continuance of an Event of Default, any additional
appraisals requested by the Administrative Agent shall be at the Company’s sole
expense."
 
(n)           Section 6.01 of the Credit Agreement is hereby amended by (i)
restating clauses (c) and (d) in their entirety as follows:
 
"(c)           (i) Indebtedness of the Company to any Subsidiary and of any
Domestic Subsidiary to the Company or any other Subsidiary and (ii) Indebtedness
of any Foreign Subsidiary to the Company or any Domestic Subsidiary in an
outstanding principal amount, which together with any Indebtedness incurred
pursuant to clause (d)(iv) below, shall not at any time exceed $2,000,000 in the
aggregate;
 
(d)           Guarantees by (i) the Company of Indebtedness of any Domestic
Subsidiary, (ii) any Domestic Subsidiary of Indebtedness of the Company or any
other Domestic Subsidiary, (iii) any Foreign Subsidiary of Indebtedness of any
other Subsidiary and (iv) the Company or any Domestic Subsidiary of Indebtedness
of any Foreign Subsidiary in an outstanding principal amount, which together
with any Indebtedness incurred pursuant to clause (c)(ii) above, shall not at
any time exceed $2,000,000 in the aggregate;"
 
(ii) replacing the reference to "$75,000,000" appearing in clauses (e) and (f)
with a reference to "$10,000,000", and (iii) restating clauses (g), (h) and (i)
in their entirety and inserting a new clause (j) as follows:
 
- 12 -
 

--------------------------------------------------------------------------------

 
"(g)           Indebtedness of the Company or any Subsidiary as an account party
in respect of trade letters of credit incurred in the ordinary course of
business;
 
(h)            Obligations arising under the Corporate Card Agreement and the
Purchasing Card Agreement; provided that (i) the Company shall repay any
outstanding balance thereunder in accordance with the terms of such agreements
and (ii) the aggregate principal amount outstanding under the Purchasing Card
Agreement shall not exceed $13,000,000 through July 15, 2008 and $0 at all times
thereafter, and the aggregate principal amount outstanding under the Corporate
Card Agreement shall not exceed $4,000,000; and
 
(i)           other Indebtedness; provided that (i) such incurrence would not
cause a Default, as determined in respect of Sections 6.09 and 6.10 on a pro
forma basis after giving effect thereto, (ii) all such Indebtedness shall be
subordinated to the Indebtedness arising under this Agreement and the other
Credit Documents and shall have subordination and other terms acceptable to the
Administrative Agent and (iii) any such Indebtedness shall be unsecured;
 
(j)           other unsecured Indebtedness in an aggregate principal amount not
exceeding $2,500,000 at any time outstanding."
 
(o)           Section 6.02 of the Credit Agreement is hereby amended by (i)
restating clause (c) as follows:
 
"(c)           any Lien existing on any property or asset prior to the
acquisition thereof by the Company or any Subsidiary; provided, that (i) such
Lien is not created in contemplation of or in connection with such acquisition,
(ii) such Lien shall not apply to any other property or assets of the Company or
any Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;"
 
(ii) deleting clauses (e), (g) and (h) in their entirety and replacing them with
a reference to "[Reserved]", (iii) deleting the "and" appearing at the
conclusion of clause (h), (iv) restating the current clause (i) as follows:
 
       "(i)           Liens created pursuant to the Security Documents; and"
 
substituting "(j)" in place of the current clause (i) appearing in such section
and replacing the reference to "$10,000,000" appearing in such clause with
"$500,000".
 
(p)           Section 6.03(b) of the Credit Agreement is hereby amended by (i)
restating clause (ii) thereof as follows:
 
"(ii) Asset Dispositions by Foreign Subsidiaries to the Company or any Domestic
Subsidiary,"
 
and (ii) deleting clause (iv) thereof in its entirety.
 
- 13 -
 

--------------------------------------------------------------------------------

 
(q)           Section 6.04 of the Credit Agreement is hereby amended by (i)
restating clauses (b) and (c) in their entirety as follows:
 
"(b)           (i) investments by the Company in the capital stock of its
Domestic Subsidiaries and (ii) investments by the Company in the capital stock
of its Foreign Subsidiaries which shall not at any time exceed $500,000 in the
aggregate;
 
(c)           Indebtedness permitted pursuant to Section 6.01(c) and Section
6.01(d);"
 
(ii) deleting clause (f) thereof in its entirety and replacing it with a
reference to "[Reserved]", (iii) replacing the reference to "$2,500,000"
appearing in clause (h) thereof with a reference to "$500,000", (iv) deleting
clauses (i), (k) and (l) thereof in their entirety and replacing them with a
reference to "[Reserved]", (v) restating clause (m) thereof in its entirety as
follows:
 
"(m)           investments consisting of credit sale contracts generated by
retail customers of the Borrower or any of its Subsidiaries in the ordinary
course of business in conjunction with the Current GE Agreement; and"
 
and (vi) replacing the reference to "$25,000,000" appearing in clause (n)
thereof with a reference to "$1,000,000":
 
  (r)           Section 6.06 of the Credit Agreement is hereby amended by
restating such section as follows:
 
"SECTION 6.06 Restricted Payments.  The Company will not, and will not permit
any of its Subsidiaries to, declare, pay or make, or agree to declare, pay or
make, directly or indirectly, any Restricted Payment, except (a) the Company may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) the Wholly-Owned Subsidiaries may
declare and pay dividends ratably with respect to their Equity Interests and (c)
the Company may make Restricted Payments pursuant to and in accordance with
stock plans or other benefit plans for management or employees of the Company
and its Subsidiaries."
 
(s)           Section 6.08 of the Credit Agreement is hereby amended
by  deleting clauses (v) and (vi)(B) thereof in their entirety and replacing
them with a reference to "[Reserved]".
 
(t)           Section 6.09 of the Credit Agreement is hereby amended by
restating such section as follows:
 
“SECTION 6.09  Minimum Interest Coverage Ratio.  The Company will not permit the
Interest Coverage Ratio as of any date of determination set forth below for the
period of twelve months or four fiscal quarters then ended, as applicable, to be
less than the applicable ratio set forth below:
 
- 14 -
 

--------------------------------------------------------------------------------

 
 
Date of Determination—Last Day of:
Interest
Coverage Ratio
 
Fiscal quarter ending June 30, 2008
 
1.25 to 1.00
Fiscal quarter ending September 30, 2008
 
1.00 to 1.00
Fiscal quarter ending December 31, 2008
 
1.00 to 1.00
Month ending January 31, 2009
 
1.10 to 1.00
Month ending February 28, 2009
 
1.15 to 1.00
Month ending March 31, 2009
 
1.25 to 1.00
Month ending April 30, 2009
 
1.25 to 1.00
Month ending May 31, 2009
 
1.25 to 1.00
Month ending June 30, 2009
 
1.25 to 1.00
Month ending July 31, 2009
 
1.25 to 1.00
Month ending August 31, 2009
 
1.25 to 1.00
Month ending September 30, 2009
 
1.25 to 1.00
Month ending October 31, 2009
 
1.25 to 1.00
Month ending November 30, 2009
 
1.25 to 1.00
Month ending December 31, 2009
 
1.25 to 1.00
Fiscal quarter ending March 31, 2010 and each fiscal quarter ending thereafter
1.50 to 1.00"



 
(u)           Section 6.10 of the Credit Agreement is hereby amended by
restating such section as follows:
 
“SECTION 6.10  Maximum Leverage Ratio.  The Company will not permit the Leverage
Ratio of the Company to exceed the applicable ratio set forth below for the four
fiscal quarter period ending on the dates set forth below:
 
Last Day of Fiscal Quarter
Ending On or About
 
Leverage
Ratio
March 31, 2009
 
3.50 to 1.00
June 30, 2009
 
3.50 to 1.00
September 30, 2009
 
3.25 to 1.00
December 31, 2009 and each period ending thereafter
3.00 to 1.00"



- 15 -
 

--------------------------------------------------------------------------------

 
 
(v)           Article VI of the Credit Agreement is hereby amended by adding
Sections 6.12, 6.13, 6.14, and 6.15 as follows:
 
"SECTION 6.12  EBITDA.  The Company will not permit EBITDA as of the last day of
each period set forth below for such period to be less than the applicable
amount set forth below:
 
Period
 
EBITDA
April 1, 2008 through June 30, 2008
 
($13,500,000)
April 1, 2008 through July 31, 2008
 
($13,000,000)
April 1, 2008 through August 31, 2008
 
($10,500,000)
April 1, 2008 through September 30, 2008
 
($5,000,000)
April 1, 2008 through October 31, 2008
 
($2,500,000)
April 1, 2008 through November 30, 2008
 
$0
April 1, 2008 through December 31, 2008
$5,000,000



 
SECTION 6.13  Liquidity.  The Company will not permit the sum of (a) (i) the
principal amount of the Loans, plus (ii) the amount available to be drawn under
outstanding Letters of Credit, to exceed at any time (b) (i) the aggregate
amount of the Commitments, less (ii) the applicable amount set forth below for
such period:
 
Period
 
Liquidity
May 30, 2008 through August 31, 2008
 
$5,000,000
September 1, 2008 through November 30, 2008
 
$10,000,000
December 1, 2008 through June 30, 2009
 
$15,000,000
Thereafter
$20,000,000



 
provided, that the required amount set forth above shall be reduced dollar for
dollar by the amount of any reduction of the Commitments effected pursuant to
Section 2.08(b) or Section 2.10(c).
 
SECTION 6.14  Capital Expenditures.  The Company will not, nor will it permit
any Subsidiary to, expend, or be committed to expend, Capital Expenditures
during any one fiscal year on a non-cumulative basis in the aggregate for the
Company and its Subsidiaries in excess of the applicable amount set forth below
for such fiscal year:
 
- 16 -
 

--------------------------------------------------------------------------------

 
 
Fiscal Year
Ending
 
Capital
Expenditures
December 31, 2008
 
$30,000,000
December 31, 2009
 
$25,000,000
December 31, 2010
$35,000,000

 
 
SECTION 6.15  Restriction of Amendments to Certain Documents.  The Company will
not, nor will it permit any Subsidiary to, amend or otherwise modify, or waive
any rights under (a) any provisions of any Indebtedness incurred pursuant to
Section 6.01(i), (b) the Credit Card Program Agreement, (c) the Corporate Card
Agreement or (d) the Purchasing Card Agreement, other than (x) an amendment to
the Credit Card Program Agreement imposing financial covenants not more
restrictive than those set forth in Sections 6.09 through 6.14 hereof and
providing for the issuance, contemporaneously with such amendment, of a Letter
of Credit to GE Money Bank as security for the obligations of the Company and
Select Comfort Retail Corporation under the Credit Card Program Agreement, in an
amount not to exceed $3,500,000 in the aggregate and (y) immaterial amendments,
modifications and waivers not adverse to the interests of the Administrative
Agent or any Lender."


(w)           Article VII of the Credit Agreement is hereby amended by (i)
restating clause (d) thereof as follows:
 
"(d)           the Company shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.01, 5.02, 5.03 (with respect to
the Company’s existence), 5.06, 5.08, 5.09 or 5.10 or in Article VI;"
 
(ii) replacing the reference to "$5,000,000" appearing in clause (k) with a
reference to "$1,000,000", (iii) replacing the references to "$5,000,000" and
"$15,000,000" appearing in sub-clauses (i) and (ii) of clause (l) with a
reference to "$1,000,000" and "$5,000,000, respectively, (iv) deleting the "or"
appearing at the conclusion of clause (m), (v) inserting an "or" at the
conclusion of clause (n) and (vi) adding a new clause (o) as follows:
 
"(o)           any Security Document shall cease to be in full force and effect,
or shall cease to give the Collateral Agent for the benefit of the Secured
Creditors the Liens, rights, powers and privileges purported to be created
thereby, or the Company or any Subsidiary shall default in the due performance
or observance of any material term, covenant or agreement on its part to be
performed or observed pursuant to any such Security Document and such default
shall continue beyond the period of grace, if any, specifically applicable
thereto pursuant to the terms of such Security Document;"
 
(x)           Article VIII of the Credit Agreement is hereby amended by (i)
modifying the existing heading of such Article from "The Administrative Agent"
to "The Administrative Agent and the Collateral Agent", (ii) creating a section
entitled "Section 8.01 Administrative Agent" and including all existing
provisions of Article VIII thereunder, and (iii) inserting Sections 8.02 and
8.03 as follows:
 
- 17 -
 

--------------------------------------------------------------------------------

 
"SECTION 8.02  Collateral Agent.  (a) Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Collateral Agent as its agent and authorizes the
Collateral Agent to take such actions on its behalf and to exercise such powers
as are delegated to the Collateral Agent by the terms hereof or of the other
Credit Documents, together with such actions and powers as are reasonably
incidental thereto.  All provisions of this Article VIII relating to the
Administrative Agent shall be equally applicable to the Collateral Agent mutatis
mutandis.
 
(b)  Without limiting the foregoing, if any Collateral is sold in a transaction
permitted hereunder (other than to the Company or to a Subsidiary thereof which
is not an SPC), such Collateral shall be sold free and clear of the Liens
created by the Security Documents and the Administrative Agent and the
Collateral Agent shall be authorized to take any actions deemed appropriate in
order to effect the foregoing.
 
SECTION 8.03  Administrative Agent as UK Security Trustee.  (a) In this
Agreement, any rights and remedies exercisable by, any documents to be delivered
to, or any other indemnities or obligations in favor of the Administrative Agent
shall be, as the case may be, exercisable by, delivered to, or be indemnities or
other obligations in favor of, the Administrative Agent (or any other Person
acting in such capacity) in its capacity as the UK Security Trustee to the
extent that the rights, deliveries, indemnities or other obligations relate to
the Pledge Agreement governed by English law or the security thereby
created.  Any obligations of the Administrative Agent (or any other Person
acting in such capacity) in this Agreement shall be obligations of the
Administrative Agent in its capacity as UK Security Trustee to the extent that
the obligations relate to the Pledge Agreement governed by English law or the
security thereby created.  Additionally, in its capacity as UK Security Trustee,
the Administrative Agent (or any Person acting in such capacity) shall have all
the rights, remedies, and benefits in favor of the Administrative Agent
contained in the provisions of the whole of this Article VIII and, subject
always to the provisions of the Pledge Agreement governed by English law, (i)
all the powers of an absolute owner of the security constituted by the Pledge
Agreement governed by English law and (ii) all the rights, remedies and powers
granted to it and be subject to all the obligations and duties owed by it under
the Pledge Agreement governed by English law and/or any of the Credit Documents.
 
(b)           Each Lender and the Administrative Agent hereby appoint the UK
Security Trustee to act as its trustee under and in relation to the Pledge
Agreement governed by English law and to hold the assets subject to the security
thereby created as trustee for the Administrative Agent and Lenders on the
trusts and other terms contained in the Pledge Agreement governed by English law
and the Administrative Agent and each Lender hereby irrevocably authorize the UK
Security Trustee to exercise such rights, remedies, powers and discretions as
are specifically delegated to the UK Security Trustee by the terms of the Pledge
Agreement governed by English law together with all such rights, remedies,
powers and discretions as are reasonably incidental thereto.
 
- 18 -
 

--------------------------------------------------------------------------------

 
(c)           Any reference in this Agreement to Liens stated to be in favor of
the Administrative Agent shall be construed so as to include a reference to
Liens granted in favor of the UK Security Trustee.
 
(d)           The Lenders agree that at any time that the UK Security Trustee
shall be a Person other than the Administrative Agent, such other Person shall
have the rights, remedies, benefits and powers granted to the Administrative
Agent in its capacity as the UK Security Trustee in this Agreement.
 
(e)           Nothing in this Section 8.03 shall require the UK Security Trustee
to act as a trustee at common law or to be holding any property on trust, in any
jurisdiction outside the United States or the United Kingdom which may not
operate under principles of trust or where such trust would not be recognized or
its effects would not be enforceable."
 
(y)           Section 9.02(b) of the Credit Agreement is hereby amended by
restating clause (vi) thereof as follows:
 
"(vi)           release all or substantially all of the Collateral or, in
connection with a transaction permitted by Section 6.03, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty, without the
written consent of each Lender"
 
(z)           Section 9.04(b)(i) of the Credit Agreement is hereby amended by
deleting paragraph (A) thereof in its entirety and replacing it with a reference
to "[Reserved]".
 
(aa)           Section 9.09(b) of the Credit Agreement is hereby amended by
inserting the language "the Borough of Manhattan in New York City" before  the
reference to "New York County" appearing therein.
 
(bb)           Schedule 1.01 of the Credit Agreement is hereby amended and
restated as set forth on Annex I hereto.
 
(cc)           Schedule 3.06 of the Credit Agreement is hereby amended and
restated as set forth on Annex II hereto.
 
(dd)           As of the Third Amendment Effective Date, (i) Select Comfort
Retail Corporation shall no longer be a Subsidiary Borrower, (ii) the Company
shall no longer have the right to designate any other Subsidiary as a Subsidiary
Borrower and, in accordance therewith, Sections 2.19, 4.03 and 9.16 of the
Agreement and Article X of the Agreement shall be deleted in their entirety.
 
(ee)           As of the Third Amendment Effective Date, the Company shall no
longer have the right to request and no Lender shall make any Revolving Loan
denominated in a Foreign Currency.
 
- 19 -
 

--------------------------------------------------------------------------------

 
2.           Covenants.
 
(a)           The Company hereby agrees that the Administrative Agent shall have
the right to engage a restructuring advisor on behalf of the Administrative
Agent and the Lenders, and all fees and expenses of such restructuring advisor
shall be paid by the Company; provided that, unless a Default has occurred and
is continuing, the Company shall not be liable for fees and expenses of such
restructuring advisor in excess of $1,000,000.
 
(b)           The Company hereby agrees that it shall engage AlixPartners (or
such other turnaround advisory firm as shall be reasonably acceptable to the
Administrative Agent and the Lenders) as its turnaround consultant and shall
provide a copy of the executed engagement letter to the Administrative Agent and
the Lenders no later than June 10, 2008.  All fees and expenses of such
turnaround consultant shall be paid by the Company.  No later than August 1,
2008, the Company shall have delivered to the Administrative Agent and the
Lenders an assessment report prepared by AlixPartners (or such other turnaround
advisory firm), which assessment shall detail the projections and operations of
the Company and will provide recommendations as to certain operational and
capital strategies to be implemented by the Company in the event the Company is
unable to satisfy its projected financial results.
 
(c)           The Company hereby agrees that, as soon as available and, in any
event, not later than August 1, 2008 (unless such delivery date is extended by
the Administrative Agent in its sole discretion), it shall provide the
Administrative Agent with a copy of an appraisal of its intellectual property
and other intangible assets performed by an appraiser and prepared on a basis
satisfactory to the Administrative Agent, and all fees and expenses in
connection with such appraisal shall be paid by the Company.
 
(d)           As soon as possible and, in any event, not later than thirty (30)
calendar days following the Third Amendment Effective Date (unless such time
period for delivery is extended or such delivery is waived by the Administrative
Agent in its sole discretion), the Company shall have delivered or, in the case
of items (i) and (iii) below, shall have used commercially reasonable efforts to
deliver, to the Administrative Agent each of the following items, all in form
and substance reasonably acceptable to the Administrative Agent (the failure by
the Company to deliver or to use commercially reasonable efforts to deliver, as
applicable, any such item constituting an Event of Default):
 
(i)           Bailee letters with respect to Collateral held by third parties at
the locations listed on Schedule A hereto;
 
(ii)           Deposit account control agreements with respect to each of the
concentration and operating accounts of the Credit Parties maintained with the
financial institutions listed on Schedule B hereto;
 
(iii)           Landlord waivers with respect to each parcel of real property
leased by the Company or any of its Subsidiaries listed on Schedule C hereto;
 
- 20 -
 

--------------------------------------------------------------------------------

 
(iv)           A mortgage with respect to the parcel of real property located in
Plymouth, Minnesota owned by the Company, together with an ALTA or other
mortgagee's title policy, an ALTA survey, an opinion of Minnesota local counsel
and such other documentation as may be reasonably required by the Administrative
Agent; and
 
(v)           Intellectual property security agreements with respect to any
foreign intellectual property owned by the Company or any Domestic Subsidiary in
form sufficient to assure the creation of perfected security interests in the
Collateral under the laws of each foreign jurisdiction listed on Schedule D
hereto.
 
3.           Representations and Warranties of the Company.  The Company
represents and warrants that:
 
(a)           The execution, delivery and performance by the Company of this
Third Amendment has been duly authorized by all necessary corporate action and
this Third Amendment is a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be subject to (i) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and (ii) general principles of equity, regardless of
whether considered in a proceeding in equity or at law.
 
(b)           Each of the representations and warranties contained in the Credit
Agreement is true and correct in all material respects on and as of the date
hereof as if made on the date hereof (except any such representation or warranty
that expressly relates to or is made expressly as of a specific earlier date, in
which case such representation or warranty shall be true and correct with
respect to or as of such specific earlier date).
 
(c)           After giving effect to this Third Amendment, no Default has
occurred and is continuing.
 
(d)           As of the date hereof, the Company has no Subsidiaries other than
those Subsidiaries listed on Annex III.  Annex III correctly sets forth, as of
the date hereof, (i) the percentage ownership (direct or indirect) of the
Company in each class of capital stock or other equity of its Subsidiaries and
also identifies the direct owner thereof, and (ii) the jurisdiction of
organization of each such Subsidiary.
 
(e)           The Company has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2007, reported
on by KPMG LLP, independent public accountants, and (ii) as of and for the
fiscal quarter and the portion of the fiscal year ended March 31, 2008,
certified by its chief financial officer.  Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.


- 21 -
 

--------------------------------------------------------------------------------

 
(f)           As of the date hereof, after giving effect to the consummation of
the transactions contemplated hereby and the payment of all fees, costs and
expenses payable by the Company with respect to the transactions contemplated
hereby, (i) the fair saleable value of the assets of each of the Company and
each Subsidiary is in excess of the total amount of the present value of its
liabilities (including for purposes of this definition all liabilities
(including loss reserves as determined by such Person), whether or not reflected
on a balance sheet prepared in accordance with GAAP and whether direct or
indirect, fixed or contingent, secured or unsecured, disputed or undisputed),
(b) each of the Company and each Subsidiary is able to pay its debts or
obligations in the ordinary course as they mature and (c) each of the Company
and each Subsidiary does not have unreasonably small capital to carry out its
business as conducted and as proposed to be conducted.
 
4.           Effective Date.  This Third Amendment shall become effective upon
satisfaction of the following conditions (the date of such satisfaction being
the "Third Amendment Effective Date"):
 
(a)           Executed Amendment.  Receipt by the Administrative Agent of duly
executed counterparts of this Third Amendment from the Company and the Required
Lenders.
 
(b)           Security Documents.  Except as otherwise provided in Section 2(d)
hereof, the Administrative Agent shall have received from each party to any
Security Document a counterpart of each Security Document to which it is a party
signed on behalf of such party.
 
(c)           Financing Statements; Lien Searches.  The Administrative Agent
shall have received such duly completed and executed UCC-1 financing statements
as the Administrative Agent shall have requested to perfect its security
interest in the Collateral and such copies of searches of financing statements
filed under the UCC, together with tax lien and judgment searches with respect
to the assets of the Company and its Subsidiaries, in both cases in such
jurisdictions as the Administrative Agent may request.
 
(d)           Terminations.  The Administrative Agent shall have received such
duly executed UCC-3 termination statements, mortgage releases, intellectual
property releases, and all other releases and similar documents as the
Administrative Agent may request with respect to any mortgages or security
interests securing indebtedness being repaid in full on the Third Amendment
Effective Date.
 
(e)           Insurance Certificates.  The Administrative Agent shall have
received insurance certificates or binders for all insurance as the
Administrative Agent shall request naming the Collateral Agent, on behalf of the
Secured Creditors, as loss payee for any casualty policies and additional
insured for any liability policies, in form and substance acceptable to the
Administrative Agent.
 
- 22 -
 

--------------------------------------------------------------------------------

 
(f)           Pledged Stock; Pledged Notes.  The Administrative Agent shall have
received all stock (or unit) certificates evidencing 100% of the Equity
Interests of the Domestic Subsidiaries and 65% of each class of Equity Interests
of the Foreign Subsidiaries to be pledged pursuant to the Pledge Agreement,
accompanied by stock (or unit) powers executed in blank, and all notes to be
pledged pursuant to the Pledge Agreement, accompanied by note powers executed in
blank.
 
(g)           Reaffirmation of Guaranty; Joinder.  The Reaffirmation of Guaranty
dated as of the date hereof in the form attached hereto as Exhibit A executed by
each of the Subsidiary Guarantors.  The Company shall deliver to the
Administrative Agent a joinder to the Subsidiary Guaranty executed by any
Domestic Subsidiary which is not, as of the date hereof, a Subsidiary Guarantor.
 
(h)           Opinion.  The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Third Amendment Effective Date) of Oppenheimer Wolff & Donnelly LLP, counsel
for the Company and the Subsidiary Guarantors, covering such matters relating to
the Company, the Subsidiary Guarantors, the Credit Documents or the Transactions
as the Required Lenders shall reasonably request.
 
(i)           Organizational Documents.  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Company and the Subsidiary Guarantors, the authorization of the
Transactions and any other legal matters relating to the Company, the Subsidiary
Guarantors, the Credit Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
 
(j)           Amendment Fees.  The Company shall have paid to the Administrative
Agent (i) an amendment fee in an amount equal to 0.50% of the existing
Commitment of each Lender executing this Third Amendment on the Third Amendment
Effective Date and (ii) the fee in the amount set forth in the fee letter dated
as of the Third Amendment Effective Date by and between Company and
Administrative Agent.
 
5.           Reference to and Effect Upon the Credit Agreement.
 
(a)           Except as specifically amended above, the Credit Agreement and the
other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed.
 
(b)           The execution, delivery and effectiveness of this Third Amendment
shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or any Lender under the Credit Agreement or any Credit
Document, nor constitute a waiver of any provision of the Credit Agreement or
any Credit Document, except as specifically set forth herein.  Upon the
effectiveness of this Third Amendment, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of similar import
shall mean and be a reference to the Credit Agreement as amended hereby.
 
- 23 -
 

--------------------------------------------------------------------------------

 
6.           Release of Claims and Waiver.  Each of the Company and each of its
Subsidiaries hereby releases, remises, acquits and forever discharges each of
the Lenders and such Lender's employees, agents, representatives, consultants,
attorneys, fiduciaries, servants, officers, directors, partners, predecessors,
successors and assigns, subsidiary corporations, parent corporations, and
related corporate divisions (all of the foregoing hereinafter called the
"Released Parties"), from any and all actions and causes of action, judgments,
executions, suits, debts, claims, demands, liabilities, obligations, damages and
expenses of any and every character, known or unknown, direct and/or indirect,
at law or in equity, of whatsoever kind or nature, for or because of any matter
or things done, omitted or suffered to be done by any of the Released Parties
prior to and including the date of execution hereof, and in any way directly or
indirectly arising out of or in any way connected to this Third Amendment, the
Collateral, the Loans, the Credit Agreement, or the other Credit Documents (all
of the foregoing hereinafter called the "Released Matters").  Each of
the Company and each of its Subsidiaries acknowledges that the agreements in
this paragraph are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Released Matters. Each of the
Company and each of its Subsidiaries represents and warrants to the Lenders that
it has not purported to transfer, assign or otherwise convey any right, title or
interest of the Company in any Released Matter to any other person and that the
foregoing constitutes a full and complete release of all Released Matters.
 
7.           Costs and Expenses.  The Company hereby affirms its obligations
under Section 9.03 of the Credit Agreement to reimburse the Administrative Agent
for all reasonable costs and out-of-pocket expenses paid or incurred by the
Administrative Agent in connection with the preparation, negotiation, execution
and delivery of this Third Amendment, including but not limited to the
reasonable fees, charges and disbursements of attorneys for the Administrative
Agent with respect thereto.
 
8.           Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York (without regard to
conflict of law provisions thereof).
 
9.           Headings.  Section headings in this Third Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Third Amendment for any other purposes.
 
10.           Counterparts.  This Third Amendment may be executed in any number
of counterparts, each of which when so executed shall be deemed an original but
all such counterparts shall constitute one and the same instrument.
 
 [signature pages follow]
 

  - 24 -
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Third Amendment as of the
date and year first above written.
 
                        SELECT COMFORT CORPORATION, as a Borrower
 
                        By  /s/ James C.
Raabe                                                                           
                        Name:  James C. Raabe
                        Title:  SVP and CFO


 
                        SELECT COMFORT RETAIL CORPORATION
 
                        By  /s/ James C.
Raabe                                                                           
                        Name:  James C. Raabe
                        Title:  SVP and CFO


 

  - 25 -
 

--------------------------------------------------------------------------------

 
 
                                         JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, individually
                                        as Administrative Agent and as
Collateral Agent
 
        By  /s/ James M.
Sumoski                                                                           
        Name:  James M. Sumoski
        Title:  Vice President

                        



  - 26 -
 

--------------------------------------------------------------------------------

 
                                        BANK OF AMERICA, N.A., individually and
as Syndication Agent
 
         By  /s/ Steven K.
Kessler                                                                           
         Name:  Steven K. Kessler
        Title:  Senior Vice President

 

- 27 - 
 

--------------------------------------------------------------------------------

 

                        CITICORP USA, INC., as a Lender
 
                        By  /s/ Carol
Flaton                                                                           
                        Name:  Carol Flaton
                        Title:  Managing Director


 

  - 28 -
 

--------------------------------------------------------------------------------

 

                        WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
 
                        By  /s/ Troy F.
Jefferson                                                                           
                                        Name:  Troy F. Jefferson
                                                                       
Title:  Vice President/Principal
 


 

  - 29 -
 

--------------------------------------------------------------------------------

 

                        BRANCH BANKING AND TRUST CO., as a Lender
 
                        By /s/ Troy R.
Weaver                                                                           
                                                        Name:  Troy R. Weaver
                                                        Title:  Senior Vice
President
 


 

- 30 - 
 

--------------------------------------------------------------------------------

 

ANNEX I


Schedule 1.01


PRICING SCHEDULE




Applicable Rate
Level I Status
Level II Status
Level III Status
Level IV Status
Eurocurrency
Spread
 
2.15%
 
2.35%
 
2.55%
 
3.00%
Facility Fee Rate
0.35%
0.40%
0.45%
0.50%
ABR Spread
1.00%
1.25%
1.50%
2.00%



For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:


“Financials” means the annual, quarterly or monthly financial statements of the
Company delivered pursuant to Section 5.01 of this Agreement.


“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, the Leverage Ratio is
less than 1.50 to 1.00.


“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status and (ii) the Leverage Ratio is less
than 2.00 to 1.00.


“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than 2.50 to 1.00.


“Level IV Status” exists at any date if the Company has not qualified for Level
I Status, Level II Status or Level III Status.


“Status” means Level I Status, Level II Status, Level III or Level IV Status.


- 31 -
 

--------------------------------------------------------------------------------

 
The Applicable Rate shall be determined in accordance with the foregoing table
based on the Company’s Status as reflected in the then most recent
Financials.  Adjustments, if any, to the Applicable Rate shall be effective five
Business Days after the Administrative Agent has received the applicable
Financials.  If the Company fails to deliver the Financials to the
Administrative Agent at the time required pursuant to the Credit Agreement, then
the Applicable Rate shall be the highest Applicable Rate set forth in the
foregoing table until five days after such Financials are so delivered.  Until
adjusted commencing with the delivery of the Company’s Financials with respect
to the fiscal quarter ending December 31, 2008, Level IV Status shall be deemed
to exist.


If, as a result of (i) any restatement of or other adjustment to the Financials
of the Company or its Subsidiaries or (ii) for any other reason, which in any
such case referred to in clause (i) or (ii), arises from an act of fraud or
willful misconduct on the part of Company or its Subsidiaries, the
Administrative Agent or Required Lenders determine that (a) the Leverage Ratio
or Applicable Margin as calculated by the Company and its Subsidiaries as of any
applicable date were inaccurate (due to any errors or misstatements in the
calculation thereof) and (b) a proper calculation of the Leverage Ratio or
Applicable Margin would have resulted in a higher level of pricing for any
period, then the Company shall automatically and retroactively be obligated to
pay to the Lenders, and shall pay to the Lenders promptly on demand by the
Administrative Agent or Required Lenders, an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period.



  - 32 -
 

--------------------------------------------------------------------------------

 

ANNEX II


Schedule 3.06


DISCLOSED MATTERS


On April 25, 2008, a lawsuit was filed against one of the Company’s subsidiaries
in Superior Court in Santa Clara County, California by one of the Company's
customers.  The complaint asserts various claims related to products liability,
breach of warranty, concealment, intentional misrepresentation and negligent
misrepresentation and seeks class certification.  The complaint alleges that
products sold by the Company prior to 2006 had a unique propensity to develop
mold, alleges that the plaintiff suffered adverse health effects from exposure
to one of the Company’s products, and seeks various forms of legal and equitable
relief, including without limitation, unspecified damages, punitive and
exemplary damages, attorneys’ fees and costs, and injunctive relief.  The
Company intends to vigorously defend the claims, however the Company believes
that the complaint is without merit and that there is not a reasonable
probability of an adverse determination with respect thereto that would result
in a Material Adverse Effect.



- 33 -
 

--------------------------------------------------------------------------------

 

ANNEX III


SUBSIDIARIES




NAME OF SUBSIDIARY
OWNER
JURISDICTION OF ORGANIZATION
OWNERSHIP INTEREST
Select Comfort Retail Corporation
Select Comfort Corporation
Minnesota
100%
Select Comfort Canada Holding Inc.
Select Comfort Corporation
Minnesota
100%
selectcomfort.com corporation
Select Comfort Corporation
Minnesota
100%
Select Comfort COSC Canada ULC
Select Comfort Canada Holding Inc.
Alberta, Canada
100%
Select Comfort Limited
Select Comfort Corporation
United Kingdom
100%


  - 34 -
 

--------------------------------------------------------------------------------

 

Schedule A


Bailee Locations


1.  
The Plastics Group (TPG)

7409 Quincy St.
Willowbrook, IL 60527

  - 35 -
 

--------------------------------------------------------------------------------

 

Schedule B


Deposit Accounts


Name on Account
 
Bank
Account Number
Type of Account
Select Comfort Corporation
 
Wells Fargo
XXXXXXXXXX
Operating Account
Select Comfort Corporation
 
Wells Fargo
XXXXXXXXXX
Operating Account
Select Comfort Retail Corporation
 
Wells Fargo
XXXXXXXXXX
Operating Account
Select Comfort Retail Corporation
 
Wells Fargo
XXXXXXXXXX
Operating Account
Select Comfort Retail Corporation
 
Bank of America
XXXXXXXXXX
Concentration Account






  - 36 -
 

--------------------------------------------------------------------------------

 

Schedule C


Leased Locations




1.  
630 Western Lane

Irmo, SC  29063


2.  
6105 Trenton Lane North

Plymouth, MN  55442


3.  
675 N. Wright Brothers Drive

Salt Lake City, UT  84116


4.  
8619 South 137th Circle, Suite 3

Omaha, NE  68138


5.  
9800 59th Avenue North

Plymouth, MN  55442


6.  
9800 59th Avenue North

Minneapolis, MN  55442


7.  
1125 Energy Park Drive, Suite 100

St. Paul, MN 55180


8.  
6960 Madison Ave West

Golden Valley, MN 55427



  - 37 -
 

--------------------------------------------------------------------------------

 

Schedule D


Intellectual Property


United Kingdom
Canada

  - 38 -
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
REAFFIRMATION OF GUARANTY
 
The undersigned hereby acknowledges receipt of a copy of Amendment No. 3 to the
Credit Agreement (the “Third Amendment”) dated as of May 30, 2008, and reaffirms
its obligations under the Subsidiary Guaranty dated as of June 9, 2006 in favor
of JPMorgan Chase Bank, National Association, as Administrative Agent, and the
Lenders (as defined in the Third Amendment).
 
Dated as of May 30, 2008
 


 
                    SELECT COMFORT RETAIL CORPORATION
 
                    By  /s/ James C.
Raabe                                                                           
                    Name:  James C. Raabe
                    Title:  SVP and CFO


 



  - 39 -
 

--------------------------------------------------------------------------------

 
